Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,5,6,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1) and Roberts et al (PG Pub 2004/0239243 A1).
Regarding claim 1, Lee teaches a light emitting diode (LED) package, comprising: a cavity (formed by 901, fig. 11) with an LED (103), said cavity reflecting light (reflector 901, paragraph [0051]) from said LEDs to contribute to an emission of said package; a lens (batwing lens 105) over said cavity to shape a emission of said LEDs to a wider angle (batwing lens increases the viewing angle, paragraph [0034]) compared to an emission of said LEDs without said lens, said lens comprising a lens base that fits within said cavity (fig. 11) and a rounded upper portion (on the left or right top surfaces of lens 105, fig. 11) that resides above said cavity and on a top surface of said package, wherein said top surface is around said cavity.
Lee does not teach the cavity is with a plurality of LEDs.
In the same field of endeavor, Roberts teaches a cavity with a plurality of LEDs (reflector 301 forms a cavity in which LEDs 1909-1911 are formed, paragraph [0110], fig. 27a), and electrical connections (1902-1904, fig. 27a) to each of said LEDs to individually control the each of said LEDs for emitting different color combinations of 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the cavity with a plurality of LEDs, and to include electrical connections to each of said LEDs to individually control the each of said LEDs for emitting different color combinations of emission from said LEDs for the benefit of tuning different color combinations of emission from said LEDs.   
Regarding claim 2, Lee teaches the LED package of claim 1, wherein said lens is oval shaped (ellipsoidal, paragraphs [0015][0017]).  
Regarding claim 5, Lee teaches the LED package of claim 1, with said LED mounted at approximately the center of said cavity (fig. 11).
Roberts also teaches said LEDs are mounted at approximately the center of said cavity (fig. 27a)
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to mount the LEDs at approximately the center of said cavity, or on other areas other than the center, to adjust light distribution for a particular use.
Regarding claim 6, Lee teaches the LED package of claim 1, wherein said cavity has a reflective (reflector 910, fig. 11, paragraph [0051]).
Lee does not teach said cavity has a diffusive surface.  
Roberts teaches a make the cavity to have a diffusive surface (diffuse reflective or scattering, paragraph [0096]), for the benefit of improving light mixing (paragraph [0096]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the cavity to have a diffusive surface for the benefit of improving light mixing.
Regarding claim 10, Lee does not teach the LED package of claim 1, wherein spacing between said LEDs is one quarter (1/4) or less of the distance across the widest portion of the cavity.  
Roberts teaches spacing between LEDs can be tailored to adjust far-field intensity distribution (paragraph [0170]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the spacing between said LEDs to be one quarter (1/4) or less of the distance across the widest portion of the cavity, for example, to change the light distribution for a particular use.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1) and Roberts et al (PG Pub 2004/0239243 A1) as applied to claim 1 above, and further in view of Chan et al (PG Pub 2011/0186865 A1).
Regarding claim 3, the previous combination remains as applied in claim 1.
Lee does not teach said cavity is oval shaped.
In the same field of endeavor, Chan teaches said cavity is oval shaped (fig. 8) for the benefit of achieving wider emission (paragraph [0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said cavity oval shaped for the benefit of achieving wider emission.
Regarding claim 4, Lee teaches the LED package of claim 3, wherein said cavity has a planar base and angled side surfaces (fig. 11).  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1), Roberts et al (PG Pub 2004/0239243 A1), and Chan et al (PG Pub 2011/0186865 A1) as applied to claim 4 above, and further in view of Arndt et al (PG Pub 2005/0116238 A1).
Regarding claim 8, the previous combination remains as applied in claim 4.
The previous combination does not teach a second cavity in said planar base.
Arndt teaches a second cavity in said planar base (cavity formed below trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a second cavity in said planar base for the benefit of increasing radiant intensity and heat dissipation.  
Regarding claim 9, Arndt said second cavity has angled side surfaces and a planar base (fig. 1c).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1) and Roberts et al (PG Pub 2004/0239243 A1) as applied to claim 1 above, and further in view of Arndt et al (PG Pub 2005/0116238 A1).
Regarding claim 7, the previous combination remains as applied in claim 1.
The previous combination does not teach multiple cavities.  
In the same field of endeavor, Arndt teaches each said LED package comprising multiple cavities (cavity formed below trough 4 and another cavity formed above trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each said LED package to comprise multiple cavities for the benefit of increasing radiant intensity and heat dissipation.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1) and Chan et al (PG Pub 2011/0186865 A1).
Regarding claim 11, Lee teaches (see claim 1) a light emitting diode (LED) display, comprising: a lens over each cavity to produce an emission of said LED that has a wider angle compared to an emission without said lens, said lens comprising a lens base that fits within each said cavity and a rounded upper portion that resides above each said cavity and on a top surface of said package, wherein said top surface is around each said cavity, and said display is to generate a wide angle image (increases viewing angle, paragraph [0034]).
Lee does not teach a plurality of LED packages, at least some having a cavity with a plurality of LEDs, or said LED packages are mounted within said display.  
In the same field of endeavor, Chan teaches a plurality of LED packages (plural packages of fig. 1, paragraph [0009]), at least some having a cavity with a plurality of LEDs (pixel modules with red, blue, and green LEDs, paragraph [0007]) and a lens (14) 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of LED packages, at least some having a cavity with a plurality of LEDs, and said LED packages were mounted within said display for the benefit of providing a large screen LED display.
Regarding claim 12, Lee teaches the LED display of claim 11, wherein said lens over each said cavity is oval shaped (ellipsoidal, paragraphs [0015][0017]).  
Regarding claim 13, Lee does not teach the LED display of claim 11, wherein each said cavity is oval shaped.  
Chan teaches said cavity is oval shaped (fig. 8) for the benefit of achieving wider emission (paragraph [0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said cavity oval shaped for the benefit of achieving wider emission.
Regarding claim 14, Lee teaches the LED display of claim 11, wherein each said cavity has a planar base and angled side surfaces (fig. 11).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1) and Chan et al (PG Pub 2011/0186865 A1) as applied to claim 11 above, and further in view of Roberts et al (PG Pub 2004/0239243 A1).
Regarding claim 15, the previous combination remains as applied in claim 11.
Lee teaches the LED package of claim 11, wherein said cavity has a reflective (reflector 910, fig. 11, paragraph [0051]).
Lee does not teach said cavity has a diffusive surface.  
Roberts teaches a make the cavity to have a diffusive surface (diffuse reflective or scattering, paragraph [0096]), for the benefit of improving light mixing (paragraph [0096]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the cavity to have a diffusive surface for the benefit of improving light mixing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1) and Chan et al (PG Pub 2011/0186865 A1) as applied to claim 11 above, and further in view of Arndt et al (PG Pub 2005/0116238 A1).
Regarding claim 16, the previous combination remains as applied in claim 11.
The previous combination does not teach multiple cavities.  
In the same field of endeavor, Arndt teaches each said LED package comprising multiple cavities (cavity formed below trough 4 and another cavity formed above trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each said LED package to comprise multiple cavities for the benefit of increasing radiant intensity and heat dissipation.

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2012/0113621 A1), Chan et al (PG Pub 2011/0186865 A1) and Roberts et al (PG Pub 2004/0239243 A1).
Regarding claim 17, Lee teaches a light emitting diode (LED) package, comprising: a body having a cavity (the cavity formed by reflector 601, fig. 11) having an LED (103); an oval shaped lens (ellipsoidal lens, paragraphs [0015][0017]) over each said cavity to shape a emission of said LEDs to a wider angle compared to an emission of said LEDs without said lens (increases view angle (paragraph [0034]), said lens comprising a lens3Attorney Docket No. 3394-233-US2Application No. 16/472,500 base that fits within each said cavity and a rounded upper portion that resides above each said cavity and on a top surface of said package, wherein said top surface is around each said cavity (fig. 11).
Lee does not teach the body to have a plurality of cavities.
In the same field of endeavor, Chan teaches a body (20, fig. 2) having a plurality of cavities (in cup 13, paragraph [0009]), with each of said cavities having an LED (12, paragraph [0006]), for the benefit of providing a large screen display (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the body to have a plurality of cavities, with each of said cavities having an LED for the benefit of providing a large screen display.
Lee does not teach the intensity of each of said LEDs is individually controllable, said LED package emitting different color combinations of light from said LEDs.
In the same field of endeavor, Roberts teaches the intensity of each of said LEDs is individually controllable (paragraph [0110]), said LED package emitting different color 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the intensity of each of said LEDs is individually controllable, said LED package emitting different color combinations of light from said LEDs for the benefit of tuning different color combinations of emission from said LEDs.     
Regarding claim 18, Lee teaches the LED package of claim 17, wherein one or more of said cavities is oval shaped (ellipsoidal, paragraphs [0015][0017]).  
Regarding claim 19, Chan teaches at least three of said plurality of LEDs comprise respective red, green and blue emitting LEDs (paragraph [0007]).  
Regarding claim 20, Lee teaches the LED package of claim 17, wherein each said cavity has a planar base and angled side surfaces (fig. 11).  
Regarding claim 21, Chan teaches wherein ones of said cavities has a red emitting LED, another of said cavities has green emitting LED, and still another of said cavities has a blue emitting LED (thousand pixel modules, each with a red, green and blue LED, paragraph [0007]).
Regarding claim 22, Lee does not teach said plurality of cavities are arranged proximate to one another such that said plurality of cavities are configured to approximate a point light source.
Roberts teaches spacing between LEDs, thus the cavities in which they are formed, can be tailored to adjust far-field intensity distribution (paragraph [0170]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to arrange said plurality of cavities proximate to one another such that said plurality of cavities were configured to approximate a point light source, for the benefit of adjusting far-field intensity distribution.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new reference and the previously cited references teach all claimed features.  See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899